DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/22/21 has been entered.

 
Response to Amendment
2.	Applicant’s After Final amendments and accompanying remarks filed 2/24/21 have been fully considered and entered. Claims 1, 4, 5, 6, 9, 13, 14, 15, 20 and 21 have been as requested. Applicant’s amendments are found sufficient to overcome the obviousness rejections made over the combination of Tackett et al., US 20150040503 in view of Hill, US 4,126,512 and further in view of Bondoc et al., US 5,717,012. Specifically, the cited combination of prior art fails to teach the roofing composite and dried base mat as set forth in newly amended claims 1, 9 and 15. Claims 1-18 and 20-21 are allowable for reasons set forth herein below. 





Allowable Subject Matter
3.	The following is an examiner’s statement of reasons for allowance: Claims 1-18 and 20-21.
	With regard to independent claims 1, 9 and 15, there is no known prior art which teach or fairly suggest the claimed roofing composite in combination with the claimed dried base bat having the claimed combination of constituents in the claimed amounts. The Examiner is of the positon that the closest prior art of Tackett et al., US 20150040503 in view of Hill, US 4,126,512 and further in view of Bondoc et al., US 5,717,012 previously applied no longer reads on the newly amended claimed subject matter. Presently there is no known motivation to combine references to form any additional obviousness rejections. As such, claims 1, 9 and 15 are considered allowable. Dependent claims 2-8, 10-14, 16-18 and 20-21 are also allowable as they depend either directly or indirectly from claims 1, 9 and 15. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDA SALVATORE whose telephone number is (571)272-1482.  The examiner can normally be reached on M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LYNDA SALVATORE/               Primary Examiner, Art Unit 1789